Citation Nr: 0318345	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
degenerative joint disease and degenerative disc disease of 
L4-L5 and L5-S1, and herniated nucleus pulposus of L5-S1, 
currently assigned a 40 percent evaluation.  

2.  Entitlement to an initial disability evaluation for right 
knee chondromalacia and strain, currently assigned a 10 
percent evaluation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that determination, the RO granted the 
appellant's claims of service connection for low back and 
right knee disabilities.  The appellant expressed 
disagreement with the 20 percent rating assigned to the low 
back disability and the 10 percent rating assigned to the 
right knee disability, and perfected this appeal.  By a June 
1999 rating decision, the RO increased to 40 percent the 
evaluation assigned for the low back disability, effective as 
of the date of receipt of the claim.  As this action did not 
represent a full grant of the benefit sought, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In March 2003, a hearing was held before the undersigned, who 
is the Acting Veterans Law Judge making this decision and who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The issue of entitlement to an initial disability evaluation 
for degenerative joint disease and degenerative disc disease 
of L4-L5 and L5-S1, and herniated nucleus pulposus of L5-S1, 
will be addressed in the Remand portion of this decision.  


FINDING OF FACT

Chondromalacia and strain of the right knee is and has been 
manifested by slight impairment of the knee, normal range of 
motion, normal x-ray studies, and no additional functional 
loss due to pain on use.  




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of the current 10 percent evaluation for right knee 
chondromalacia and strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  Following the appellant's claim 
in October 1997, the RO sent the appellant a November 1997 
letter informing him of action the RO had taken, including 
efforts to obtain the service medical records, and informed 
him that he could submit evidence in his possession in 
support of his claim.  Upon the appellant's disagreement with 
the initial rating assigned, the RO sent him a September 1998 
letter informing him of his appellate options and his right 
to representation.  In an April 1999 statement of the case, 
the RO informed him of the criteria for proving his claim and 
the evidence considered in evaluating the claim.  In an April 
1999 letter, the RO asked the appellant to provide 
information as to private medical treatment and told of 
action VA could take to assist in obtaining any medical 
evidence.  By a May 1999 letter, the RO discussed the 
procedures for fulfilling the appellant's request for a 
travel board hearing.  By October 2001 letters, the RO told 
the appellant that it had requested records from VA medical 
facilities identified by the appellant as having treated him 
for his right knee disability, of an upcoming VA examination, 
of an upcoming travel board hearing, and of the opportunity 
to tell VA of other sources of treatment, which VA would 
assist him in obtaining.  In June 1999 and August 2002 
supplemental statements of the case, the RO informed the 
appellant of the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  At the hearing in March 2003, the undersigned 
informed the appellant of the VCAA, and specifically of the 
notification and assistance obligations.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has obtained the service 
medical records, and VA treatment records from the VA 
Outpatient Clinic in Temple, Texas, and the VA Medical Center 
in Houston, Texas.  The appellant has not identified any 
other sources of treatment, and in an April 2001 VA Form 119 
(Report of Contact) shows that he indicated that he had not 
received treatment from any other sources.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
January 1998, November 2001, and December 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

In a June 1998 rating decision, the RO established service 
connection for right knee chondromalacia and strain, based on 
service medical records revealing right ligament strain and 
chondromalacia.  The RO assigned a 10 percent evaluation, 
which the appellant argues inadequately compensates for the 
degree of disability.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 5257 for 
impairment of the knee, where slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation, 
moderate recurrent subluxation or lateral instability a 20 
percent evaluation, and severe subluxation or lateral 
instability a 30 percent evaluation.  38 C.F.R. § 4.71a 
(2002).  

Alternatively, the disability could be assigned ratings under 
Diagnostic Codes 5258, 5003, 5260, or 5261.  A 20 percent 
evaluation under Diagnostic Code 5258 is warranted if the 
evidence shows dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Under Diagnostic Code 5003, degenerative (hypertrophic or 
osteoarthritis) arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case, Diagnostic Codes 5260 and 5261:  

5260  Leg, limitation of flexion of:
  Flexion limited to 15 
deg......................................      30 
percent
  Flexion limited to 30 
deg......................................      20 
percent
  Flexion limited to 45 
deg......................................      10 
percent
  Flexion limited to 60 
deg......................................        0 
percent

5261  Leg, limitation of extension of:
  Extension limited to 45 
deg...................................      50 
percent
  Extension limited to 30 
deg...................................      40 
percent
  Extension limited to 20 
deg...................................      30 
percent
  Extension limited to 15 
deg...................................      20 
percent
  Extension limited to 10 
deg...................................      10 
percent
  Extension limited to 5 
deg....................................         0 
percent

However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability may be rated 
on the basis of occasional incapacitating episodes.  
38 C.F.R. § 4.71a (2002).  

VA clinical record entries concerning the right knee are 
limited to a normal x-ray in October 1997 of the right knee, 
and a note in September 2000 of chronic right knee pain.  

VA examination in January 1998 revealed the appellant's 
complaints of daily pain and morning stiffness, no swelling 
in the previous five years, use of pain medication without 
relief, no flare ups of joint disease, and the use of a knee 
brace all day without tendency to fall.  The appellant 
reported that he could not participate fully in physical 
activities required by his reserve unit or his full-time 
employment, and that the right knee disability limited his 
driving capacity, standing tolerance, and ambulation.  He 
indicated he needed help getting in and out of the shower.  
Examination revealed pain on flexion at 90 degrees and 
beyond, no redness or heat, slightly slowed gait, and recent 
normal x-ray findings.  The diagnoses included right knee 
strain, moderately severe right knee.  

A reserve medical history and examination report in February 
1999 noted that the appellant had right knee degenerative 
joint disease for 10 years with positive relief on rest.  
Clinical evaluation of the lower extremities was normal, 
though degenerative joint disease of the right knee was 
noted.  

VA orthopedic examination in November 2001 revealed some mild 
degenerative crepitation with range of motion of the 
patellofemoral articulation; pain to palpation about the 
lateral more than the medial patellofemoral articulation; no 
instability, meniscal sign, or effusion; and normal range of 
motion.  X-rays of the right knee was within normal limits.  
The diagnoses included mild right knee patellofemoral 
syndrome.  

The current 10 percent evaluation under Diagnostic Code 5257 
contemplates slight recurrent subluxation or lateral 
instability.  The record does not, however, indicate that 
there is moderate or severe recurrent subluxation or lateral 
instability so as to warrant a 20 or 30 percent evaluation, 
respectively.  The VA clinical records in October 1997 and 
September 2000, and the reports of the reserve medical 
history and examination, show pain resulting from 
degenerative joint disease, but no indication of subluxation 
or instability.  Although the January 1998 VA examination 
revealed the appellant's use of a knee brace all day, but 
without tendency to fall, and his assertion he could not 
participate fully in physical activities required by his 
reserve unit or his full-time employment (including limited 
standing tolerance and ambulation), VA orthopedic examination 
in November 2001 revealed no instability.  Therefore, an 
evaluation in excess of the currently assigned 10 percent is 
not warranted by the criteria of Diagnostic Code 5257 at any 
time since the effective date of the award of service 
connection.  

The January 1998 and November 2001 VA examinations indicated 
that the right knee had normal range of motion.  As a result, 
compensable evaluations are not warranted under the criteria 
of Diagnostic Codes 5260 and 5261.  With noncompensable 
limited motion under these criteria, a rating of 10 percent 
is for application for the right knee disability, if it can 
be shown that the right knee disability is manifested by 
degenerative arthritis shown by x-ray findings and limitation 
of motion, presuming the limited motion is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In this case, the 
October 1997 VA x-ray revealed a normal right knee with no 
evidence of fracture, arthritis, or other abnormality.  X-ray 
of the right knee reported with the November 2001 VA 
examination was also normal, without evidence of arthritis.  
Although the February 1999 reserve medical history and 
examination noted degenerative joint disease of the right 
knee, that disease process is not shown on x-rays in October 
1997 or in November 2001, thereby precluding an evaluation 
under Diagnostic Code 5003.  Moreover, VA examinations in 
January 1998 and November 2001 showed normal limitation of 
motion.  Therefore, a separate compensable evaluation may not 
be assigned for limited motion.  See 38 C.F.R. § 4.71a 
(2002); VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  As VA examination in January 
1998 showed no flare-ups of joint disease and the examination 
in November 2001 did not reveal that flare-ups occurred, 
consideration of a higher rating on the basis of additional 
functional limitation due to pain on use or during flare-ups 
is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
207 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

The disability might alternatively be evaluated for knee 
ankylosis under Diagnostic Code 5256, for dislocated 
semilunar cartilage under Diagnostic Code 5258, or for 
impairment of the tibia and fibula (nonunion or malunion of 
the tibia and fibula) under Diagnostic Code 5262.  The 
evidence of record, though, does not indicate that the 
appellant's right knee disability is manifested by ankylosis, 
or by frequent episodes of "locking," pain, and joint 
effusion, or by nonunion or malunion of the tibia and fibula.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chondromalacia and strain of the 
right knee at any time since the effective date of the award 
of service connection for that disability.  


ORDER

An initial disability evaluation in excess of the current 10 
percent awarded for right knee chondromalacia and strain is 
denied.  


REMAND

With respect to the claim for an increased initial rating for 
the lumbar spine disability, the regulation for evaluating 
intervertebral disc syndrome was recently amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  The 
effective date of the amended criteria is September 23, 2002.  
The revised Diagnostic Code 5293 provides for the following 
ratings based on the specified criteria:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

60 percent:  With incapacitating episodes having a 
total duration of at least six weeks during the 
past 12 months.  

40 percent:  With incapacitating episodes having a 
total duration of at least four weeks but less than 
six weeks during the past 12 months.  

20 percent:  With incapacitating episodes having a 
total duration of at least two weeks but less than 
four weeks during the past 12 months.  

10 percent:  With incapacitating episodes having a 
total duration of at least one week but less than 
two weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or 
nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.  

The RO has not notified the appellant of this amended 
regulation, nor has it evaluated the disability against the 
revised criteria.  

The claim is accordingly REMANDED for the following 
development:

1.  Readjudicate the claim for an initial 
increased evaluation for the lumbar spine 
disability using the revised criteria 
effective September 23, 2002.  Ensure 
that the appellant has received notice 
and assistance as required by the VCAA 
and its implementing regulations.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the veteran, he should be provided 
with a supplemental statement of the 
case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



	                     
______________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



